Citation Nr: 0404104	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran timely perfected an appeal on the issue 
of entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The appellant is a veteran who had active service from 
December 1976 to September 1979.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the Waco, TX, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was certified to the Board on the issue of 
entitlement to a compensable rating for bilateral hearing 
loss.  On initial review of threshold jurisdictional matters 
(as the Board is required to do), it was noted that the 
veteran did not appear to have filed a timely substantive 
appeal on the issue certified for Board appellate review.  In 
December 2003 correspondence the veteran was notified of what 
had been found, and that it was possible that his claim may 
have to be dismissed based on that jurisdictional matter.  In 
response the veteran requested a hearing before a Veteran's 
Law Judge at the RO.  He also submitted a letter indicating 
that he had additional evidence to submit.  

The veteran is entitled to the hearing he requested.  
38 C.F.R. § 20.700 (2003). Because Travel Board and 
videoconference hearings are scheduled by the RO 
(See 38 C.F.R. § 20.704(a)), this case is REMANDED to the RO 
for the following:

                                  The RO should schedule the 
veteran for a hearing before a
                                   traveling Veterans Law 
Judge.  (He should also be offered 
                                   the alternative option of 
a videoconference hearing before a
                                   Veterans Law Judge.)  A 
copy of the notice to the veteran of 
                                   the scheduling of such a 
hearing should be placed in the 
                                   record.
Thereafter, in accordance with standard appellate procedures, 
the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


